Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0001701 A1 to Nakano and WO 2020/037672 A1 to Bai (see 2021/0176314 A1 as translation); in view of U.S. Patent Application Publication No. US 2017/0060511 A1 to Nagashima.
As to claim 1, Nakano discloses a method of controlling a display device configured to display an image based on image information generated in accordance with a position of a pointing body (Figs. 10, 12, Pars. 75-76, 88-90).
Nakano does not expressly disclose the method comprising: monitoring a load value related to a load on a system which is configured to generate the image information in accordance with the position of the pointing body; performing a first mode configured to generate first image object information on which an editing process is performed, in accordance with the position of the pointing body, and then generate the image information using the first image object information when the load value is lower than a threshold value; and performing a second mode configured to generate second image object information in a format lower in the load on the system than a format of the first image object information in accordance with the position of the pointing body, and then generate the image information using the second image object information when the load value is equal to or higher than the threshold value.
Bai discloses the method comprising: monitoring a load value related to a load on a system which is configured to generate the image information in accordance with the position of the input (virtual buttons) (Figs. 16-17, Pars. 148-149); performing a first mode configured to generate first image object information on which an editing process is performed, in accordance with the position of the input (virtual buttons) (Fig. 17, Par. 149), and then generate the image information using the first image object information when the load value is lower than a threshold value (Fig. 17, Par. 149); and performing a second mode configured to generate second image object information in a format lower in the load on the system than a format of the first image object information in accordance with the position of the input (virtual buttons) (Fig. 17, Par. 149), and then generate the image information using the second image object information when the load value is equal to or higher than the threshold value (Fig. 17, Par. 149).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakano with the teaching of Bai to adequately select the format therefore improve the user experience as suggested by Bai (Par. 142).
Nakano as modified does not expressly disclose the first image object information is information in a vector format, and the second image object information is information in a raster format.  
Nagashima discloses a method for displaying the first image object information (e.g. drawing data) could be information in a vector format, and the second image object information (e.g. drawing data) could be information in a raster format(Par. 47).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakano as modified with the teaching of Nagashima to use the appropriate format as suggested by Nagashima (Par. 47).
As to claim 3, Nakano as modified discloses the information in the vector format is information representing the first image object information as a plurality of image elements (e.g. In the vector method, coordinate data of vertices and the like of a drawing is stored, and each time the drawing is displayed, information about lines that form a contour is expressed by arithmetic processing )(Nagashima’s Par. 47).  It would have been obvious to one of ordinary skill in the art to have modified Nakano as modified with the teaching of Nagashima to use the appropriate format as suggested by Nagashima (Par. 47).

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0001701 A1 to Nakano and WO 2020/037672 A1 to Bai (see 2021/0176314 A1 as translation) in view of U.S. Patent Application Publication No. US 2017/0060511 A1 to Nagashima; further in view of U.S. Patent Application Publication No. US 2013/0343604 A1 to Adachi.
As to claim 4, Nakano as modified discloses the system includes a processor (Bai’s 30) (Fig. 1, Par. 149).  It would have been obvious to one of ordinary skill in the art to have modified Nakano with the teaching of Bai to operate the system efficiently.
Nakano as modified does not expressly disclose when a usage rate of the processor is equal to or higher than a preset value, it is judged that the load value is equal to or higher than the threshold value.  
Adachi discloses when a usage rate of the processor is equal to or higher than a preset value (e.g. maximum value)(Par. 62), it is judged that the load value is equal to or higher than the threshold value (Par. 62).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakano as modified with the teaching of Agachi to provide an improved detection processing as suggested by Adachi (Par. 10).
As to claim 5, Nakano as modified discloses when a number of image objects(e.g. 701-703, see Figs. 7A-7B) based on the first image47 object information is equal to or larger than a preset value (Adachi’s Par.  49, 53), it is judged that the load value is equal to or higher than the threshold value (Adachi’s Par. 53).  It is judged that the load value is equal to or higher than the threshold value. It would have been obvious to one of ordinary skill in the art to have modified Nakano as modified with the teaching of Agachi to provide an improved detection processing as suggested by Adachi (Par. 10).
As to claim 6, Nakano as modified discloses when a number of the pointing bodies is equal to or larger than a preset value (see Figs. 7A-7B; Adachi’s Pars. 49, 53), it is judged that the load value is equal to or higher than the threshold value (Adachi’s Par. 53). It would have been obvious to one of ordinary skill in the art to have modified Nakano as modified with the teaching of Agachi to provide an improved detection processing as suggested by Adachi (Par. 10).
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0001701 A1 to Nakano and WO 2020/037672 A1 to Bai (see 2021/0176314 A1 as translation) in view of U.S. Patent Application Publication No. US 2017/0060511 A1 to Nagashima; further in view of U.S. Patent Application Publication No. US 2005/0094017 A1 to Hirakawa.
As to claim 7, Nakano as modified does not expressly discloses when the load value is equal to or higher than the threshold value, the display device is made to display an inquiry image configured to make an inquiry about whether to switch from the first mode to the second mode.  
Hirakawa discloses when the load value is equal to or higher than the threshold value, the display device is made to display an inquiry image configured to make an inquiry about whether to switch from the first mode to the second mode (Fig. 3; Par. 57).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakano as modified with the teaching of Hirakawa to improve user’s experience by providing the user with selectable options as suggested by Hirakawa (Par. 57).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0001701 A1 to Nakano and WO 2020/037672 A1 to Bai (see 2021/0176314 A1 as translation) in view of U.S. Patent Application Publication No. US 2017/0060511 A1 to Nagashima; further in view of U.S. Patent Application Publication No. US 2012/0301023 A1 to Braun et al. (Braun).
As to claim 8, Nakano as modified does not expressly discloses when performing the second mode, editing on the image information is limited.
Braun discloses reducing of the complete set of color editing options to the recommended set based on an image analysis to determine color editing options likely to enhance the original image (reduced editing options would require less processing) (Pars. 17, 20, 39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to modified Nakano as modified with the teaching of Braun to limit editing on the image information when performing the second mode to makes editing operations easier as suggested by Braun (Par. 17).

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0260410 A1 to Fujimori, WO 2020/037672 A1 to Bai (see 2021/0176314 A1 as translation), and U.S. Patent Application Publication No. US 2017/0060511 A1 to Nagashima.
As to claim 9, Fujimori discloses an information processing device configured to make a display device (10) display an image based on image information generated in accordance with a position of a pointing body (20) (Figs. 1, 3, Par. 54), the information processing device comprising: a generation section (11, 30) configured to generate the image information in accordance with the position of the pointing body (Figs. 1-3, Pars. 43, 54); the information processing device comprising one or more processors (33, 31, 100, 105) and one or more memory devices (101, 102) storing one or more programs that when executed by the one or more processors cause the process to perform operations (Figs. 1-3, Pars. 43, 45-46), the operations comprising: generating the image information in accordance with the position of the pointing body (Figs. 1-3, Par. 54); and performing an editing process on the image information (Figs. 1-3, Pars. 43, 54), wherein generating the image information comprises a first mode configured to generate first image object information in accordance with the position of the pointing body(Figs. 1-3, Pars. 43, 54), and then generate and display the image information using the first image object information at the position of the pointing body (Figs. 1-3, Pars. 43, 54).
Fujimori does not expressly disclose monitoring a load value related to a load on a system used for the generation section; and then generate and display the image information using the first image object information when the load value is lower than a threshold value, and a second mode configured to generate second image object information in accordance with the position of the pointing body, and then generate and display the image information using the second image object information at the position of the pointing body when the load value is equal to or higher than the threshold value, wherein the first image object information is information on which the editing process is performed by the editing section, and wherein the first image object information is information in a vector format, and the second image object information is information in a raster format.
Bai discloses the method comprising: monitoring a load value related to a load on a system which is configured to generate the image information in accordance with the position of the input (virtual buttons) (Figs. 16-17, Pars. 148-149); performing a first mode configured to generate first image object information on which an editing process is performed, in accordance with the position of the input (virtual buttons) (Fig. 17, Par. 149), and then generate the image information using the first image object information when the load value is lower than a threshold value (Fig. 17, Par. 149); and performing a second mode configured to generate second image object information in a format lower in the load on the system than a format of the first image object information in accordance with the position of the input (virtual buttons) (Fig. 17, Par. 149), and then generate the image information using the second image object information when the load value is equal to or higher than the threshold value (Fig. 17, Par. 149).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujimori with the teaching of Bai to adequately select the format therefore improve the user experience as suggested by Bai (Par. 142).
Nagashima discloses a method for displaying the first image object information (e.g. drawing data) could be information in a vector format, and the second image object information (e.g. drawing data) could be information in a raster format(Par. 47).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujimori as modified with the teaching of Nagashima to use the appropriate format as suggested by Nagashima (Par. 47).
As to claim 10, see claim 9 rejection and motivation above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot in view of the new ground(s) of rejection.
On pages 6-7 of the Applicant’s Remarks, the Applicant argues that for claim 1, “Nagashima only generally discloses that raster format is more preferable for generating thumbnails than vector format, while vector format is more desirable for a design drawing and the like. There is no mention of using the two different formats to generate a displayed image at a position of a pointing body based on the load on a processor.”  However, such limitation cannot be found in claim 1.  Nagashima is not cited for teaching a device for generating a displayed image at a position of a pointing body based on the load on a processor.   New reference Fujimori teaches a device for generating a displayed image at a position of a pointing body (see the discussion of Fujimori on claim 9 above).   The combination of Fujimori, Bai and Nagashima teaches a device for generating a two different format image object information display at a position of a pointing body based on the load on a processor (see claim 9 rejection above)  
Claim 3 has been amended; therefore, the Examiner withdraws the claim rejection under 35 U.S.C. 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0388244 A1 to Uchiyama teaches a display device displaying an image on a display surface includes displaying a third image formed by superimposing a writing image to the second image on the second image in second area instead of the second image.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692